McMurray, Presiding Judge.
This is an appeal from orders entered in a guardianship proceeding which was initiated in the Probate Court of Fulton County, prior to July 1, 1986. Consequently, jurisdiction of this appeal lies in the Superior Court of Fulton County. Porter v. Frazier, 257 Ga. 614 (361 SE2d 825).
“The 1983 Constitution of the State of Georgia, Article VI, Section I, Paragraph VIII provides, ‘Any court shall transfer to the appropriate court in the state any civil case in which it determines that jurisdiction or venue lies elsewhere.’ ” Bosma v. Gunter, 258 Ga. 664, 665 (373 SE2d 368). Accordingly, this appeal is transferred to the Superior Court of Fulton County.1

Appeal transferred to the Superior Court of Fulton County. Carley, C. J., and Beasley, J., concur.

*790Decided January 4, 1989.
Rogers & Hardin, C. B. Rogers, Joseph C. Miller, James W. Beverage, for appellant.
Kilpatrick & Cody, A. Kimbrough Davis, Moreton Rolleston, Jr., G. William Austin, Louis Levenson & Associates, Louis Levenson, for appellee.

 The appellant stated in her notice of appeal and brief that she also filed a notice of appeal from the orders in the case sub judice in the Superior Court of Fulton County. However, this is not supported by the record.